Citation Nr: 9901308	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  96-07 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral anterior compartment syndrome or periostitis of 
right and left tibias.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, his father, NM and FB


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from July 1991 to February 
1995.

This appeal was brought to the Board of Veterans' Appeals 
(the Board) from rating action by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boise.

In February 1997, the veteran and several others testified 
before a Hearing Officer at the RO; a transcript of the 
hearing is of record.  [Tr.]

In a decision in May 1998, the Board denied entitlement to an 
evaluation in excess of 10 percent for chondromalacia of the 
right knee.  The RO has since confirmed the 10 percent rating 
for the right knee disorder after correcting harmless error 
in a date identified on one clinical document.

Service connection is also in effect for right ring finger 
fracture, rated as noncompensably disabling.

In the May 1998 decision, the Board also noted, in pertinent 
part, that by rating decision dated in November 1997, service 
connection for bilateral anterior compartment syndrome had 
been granted and a noncompensable evaluation had been 
assigned.  In a February 1998 communication, the veteran's 
accredited representative expressed disagreement with the 
noncompensable rating for the anterior compartment syndrome.  

Citing the United States Court of Veterans Appeals (the 
Court) in Godfrey v. Brown, 7 Vet. App. 398 (1995), the Board 
further noted that: "(w)here there has been an initial RO 
adjudication of a claim and a notice of disagreement as to 
its denial, the claimant is entitled to a statement of the 
case [SOC], and the ROs failure to issue a statement of the 
case is a procedural defect requiring remand".  See also 
Isenbart v. Brown, 7 Vet. App. 537 (1995); and Garlejo v. 
Brown, 10 Vet. App. 229 (1997). 

Accordingly, the Board had no option but to remand the case 
for a SOC on that issue.  Since then, the RO has issued such 
a SOC and the veteran filed a timely Substantive Appeal, a VA 
Form 9, in July 1998.  

The case has now been returned to the Board for further 
appellate review on the issue of an increased (compensable) 
evaluation for bilateral anterior compartment syndrome [also 
variously referred to, interchangeably within this file, as 
stress fractures, shin splints, posterior tibial tendinitis, 
pre-tibial stress syndrome or periostitis, the latter term 
for which is that specifically noted in the pertinent 
regulations].  


FINDINGS OF FACT

1.  Left tibial periostitis, anterior compartment syndrome or 
shin splints, etc., is manifested by tenderness to palpation, 
occasional sensory changes and stiffness, requiring ongoing 
therapy to include icing, orthotics in his left shoe, and 
other treatments including daily exercises to permit 
movements, with subjective complaints of deep throbbing pain 
including on arising and on motion but without evidence of 
compensable limitation of ankle or knee motion and without 
evidence of any tibial bone impairment.

2.  Right tibial periostitis is manifested by tenderness to 
palpation, slight muscle strength decrease, and subjective 
complaints of pain with motion requiring icing and special 
exercises and the use of orthotics, without evidence of 
compensable limitation of motion of the right knee or ankle 
(other than contemplated as a residual of the service-
connected right knee chondromalacia), and without evidence of 
associated tibial bone impairment due to the shin splints.

3.  Bilateral anterior compartment syndrome or periostitis 
has not rendered the veterans disability picture unusual or 
exceptional in nature, markedly interfered with employment, 
or required frequent inpatient care as to render impractical 
the application of regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) evaluation of 
10 percent for left anterior compartment syndrome or tibial 
periostitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5022-5260, 5261 (1998).

2.  The criteria for an increased (compensable) evaluation of 
10 percent for right anterior compartment syndrome or tibial 
periostitis have been met.  38 U.S.C.A. §§ 1155, 5107;  38 
C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5022-5260, 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

Evaluations of service-connected disabilities are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for the rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The Board must also consider the history of the disability 
and all regulatory provisions which are potentially 
applicable through the assertions and issues raised in the 
evidence of record as required by Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  

However, when entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although recorded history of the disability may be reviewed 
in order to make a more accurate evaluation, see 38 C.F.R. 
§ 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. (1994).

The assignment of a particular diagnostic code is completely 
dependent upon the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in diagnostic 
codes by a VA adjudicator must be specifically explained.  
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  As will 
be discussed below in pertinent part, in this case, the Board 
has considered whether other rating codes might be more 
appropriate than the ones used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

The Court has also held that a determination with regard to 
entitlement to increased ratings or other issues must be made 
upon a review of the entire evidentiary record including 
evidence which is representative of the entire clinical 
picture.  Brown v. Brown, 5 Vet. App. 413 (1993).  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion or ordering a medical examination.  However, 
it is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

The Board has the duty to assess the credibility and weight 
to be given the evidence.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), reconsideration denied per curiam, 
1 Vet. App. 406 (1991)). 

Finally, when, after consideration of all of the evidence and 
material of record in an appropriate case before VA, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

The Court has also reviewed the method of evaluating 
increased ratings for musculoskeletal disorders in recent 
holdings.  In particular, it has addressed the use of several 
sections of 38 C.F.R. Part 4.  

When a diagnostic code provides for compensation based solely 
upon limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 (1998) must be considered, and the 
examination(s) upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
on use or due to flare-ups.  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  

According to this regulation, it is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to these elements.  In addition, the regulations state that 
the functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for that joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with the range of the opposite undamaged joint.  
38 C.F.R. § 4.59.

The Court held in Hicks v. Brown, that once degenerative 
arthritis is established by X-ray evidence, there are three 
circumstances under which compensation may be available for 
service-connected degenerative changes: 

(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned; 


(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the code or codes applicable to the joint or joints 
involved, a rating of 10 percent will be assigned for each 
major joint or group of minor joints affected, to be 
combined, not added; and 

(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is X-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.  

In addition, Diagnostic Code 5003 is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate regulation, 38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.  Finally, the Court noted 
that Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem painful 
motion of a major joint or groups caused by degenerative 
arthritis that is established by X-ray evidence to be limited 
motion even though a range of motion may be possible beyond 
the point when pain sets in.  Hicks v. Brown, 8 Vet. App. 
417 (1995). 

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (1998).

However, the evaluation of the same disability or the 
same manifestations under various diagnoses is 
prohibited.  38 C.F.R. § 4.14 (1998).  The Court has held 
that a claimant may not be compensated twice for the same 
symptomatology as such a result would overcompensate the 
claimant for the actual impairment of his earning capacity.  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  The Court has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable 
to the same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).

Under 38 C.F.R. § 4.71a, Plate II, dorsiflexion of the ankle 
is normally 0 to 20 degrees; normal plantar flexion is 45 
degrees to 0 degrees.  Normal knee flexion and extension is 
from 0 to 140 degrees.

Under Diagnostic Code 5256, provided for knee ankylosis, if 
extremely unfavorable, in flexion at an angle of 45 degrees 
or more, 60 percent is assignable; if in flexion between 20 
degrees and 45 degrees, 50 percent is assignable; if in 
flexion between 10 degrees and 20 degrees, 40 percent is 
assignable.  When at a favorable angle in full extension, or 
in slight flexion between 0 degrees and 10 degrees, 30 
percent is assignable.  

Under Diagnostic Code 5257, provided for other knee 
impairment, when there is recurrent subluxation or lateral 
instability which is severe, 30 percent is assignable; when 
moderate, 20 percent is assignable; or when slight, 10 
percent is assignable.  

When there is cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain, and effusion into the joint, 20 
percent is assignable under Diagnostic Code 5258.  When there 
is cartilage, semilunar, removal of, symptomatic, 10 percent 
is assignable under Diagnostic Code 5259.  Under Diagnostic 
Code 5260, when there is limitation of flexion to 15 degrees, 
30 percent is warranted.  When flexion is limited to 30 
degrees, 20 percent is warranted.  When flexion is limited to 
45 degrees, 10 percent is warranted.  When flexion is limited 
to 60 degrees, zero percent is warranted. 

Under Diagnostic Code 5261, when there is limitation of leg 
extension to 45 degrees, 50 percent is warranted.  When 
extension is limited to 30 degrees, 40 percent is warranted.  
When extension is limited to 20 degrees, 30 percent is 
warranted.  When extension is limited to 15 degrees, 20 
percent is warranted.  When extension is limited to 10 
degrees, 10 percent is warranted.  When extension is limited 
to 5 degrees, zero percent is warranted.  

In a precedent opinion, the VA General Counsel ruled that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  
VAOPGCPREC 23-97 (O.G.C. Prec. 23-97).  In its reasoning, the 
General Counsel wrote that the 

Separate rating must be based upon 
additional disability.  When a knee 
disorder is already rated under 
[Diagnostic Code] 5257, the veteran must 
also have limitation of motion under 
[Diagnostic Code] 5260 or [Diagnostic 
Code] 5261 in order to obtain a separate 
rating for arthritis.  If the veteran 
does not at least meet the criteria for a 
zero percent rating under either of those 
codes, there is no additional disability 
for which a rating may be assigned. 
[citation omitted].  Where additional 
disability is shown, however, a veteran 
rated under [Diagnostic Code] 5257 can 
also be compensated under [Diagnostic 
Code] 5003 and vice versa.

VAOPGCPREC 23-97 (O.G.C. Prec. 23-97).

The above opinion from the VA General Counsel was further 
clarified in VAOPGCPREC 9-98 (O.G.C. Prec. 9-98).  The VA 
general counsel noted that for a knee disability rated under 
diagnostic code 5257 to warrant a separate rating for 
arthritis based on x-ray findings and limitation of motion, 
limitation of motion under diagnostic code 5260 or 5261 need 
not be compensable but must at least meet the criteria for a 
zero-percent rating.  A separate rating for arthritis could 
also be based on x-ray findings and painful motion under 
38 C.F.R. § 4.59.  

The VA General Counsel also noted that the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59 must be considered in assigning 
an evaluation for degenerative or traumatic arthritis under 
diagnostic code 5003 or 5010.  The VA General Counsel also 
noted that if a musculoskeletal disability is rated under a 
specific diagnostic code that does not involve limitation of 
motion and another diagnostic code based on limitation of 
motion may be applicable, the latter diagnostic code must be 
considered in light of 38 C.F.R. §§ 4.40, 4.45, 4.59.

Under Diagnostic Code 5262 provided for impairment of the 
tibia and fibula, when there is nonunion with loose motion, 
requiring brace, 40 percent is warranted.  When there is 
malunion with marked knee or ankle disability, 30 percent is 
warranted.  With moderate knee or ankle disability, 20 
percent is warranted.  With slight knee or ankle disability, 
10 percent is warranted.  Under Diagnostic Code 5263, when 
there is genu recurvatum (acquired, traumatic, with weakness 
and insecurity in weight-bearing objectively demonstrated), 
10 percent is warranted.  

Anterior compartment syndrome or periostitis is rated on the 
basis of limitation of motion of the affected part(s), as 
degenerative arthritis under Diagnostic Code 5022.

Impairment of the tibia and fibula when there is malunion, is 
ratable as 10 percent disabling when there is slight knee or 
ankle disability, or 20 percent when there is moderate knee 
or ankle disability, or at 30 percent disabling when there is 
marked knee or ankle disability.  When there is nonunion of 
the tibia and fibula with loose motion requiring a brace, a 
40 percent rating is assignable under Diagnostic Code 5062.

Factual Background

In service, the veteran developed incidents of bilateral shin 
pain and was determined to have experienced stress fractures 
of both left and right tibias.

On VA examination in October 1995, the veteran reported that 
since the inservice stress fractures, he had had pain in both 
tibial areas particularly on running, even for 100-200 yards, 
after which his legs would ache and become painful.  The 
tibial problems were in addition to the current residuals of 
the right knee trauma in service from which he had knee pain 
as well as degeneration and diagnosis of chondromalacia.

On examination, there were no significant functional problems 
with either tibia or leg other than pain or as related 
specifically to the right knee.  The examiner concluded that 
there was right and left leg disability but was not specific 
as to the nature thereof in diagnosing the veteran's 
disabilities.

The veteran has reported that after he filed for shin splints 
in June 1996, he first was seen by VA for his post-service 
problems with shin splints in November 1996, and then again 
in January 1997, and had been scheduled for February 1997.  
The veteran's representative later indicated that he had not 
gone to private physicians for care of his shin problems but 
only to VA at Boise.  

VA outpatient treatment records from January 1997 show 
complaints of cold feet, hypertrophy with full sensation but 
limitation of lower extremity muscles of 5/4 at the toe 
extensors.  The veteran reported his history of inservice 
bilateral stress fractures of the tibias.  His current 
symptoms included a deep, throbbing pain but no toe or foot 
discoloration.

The examiner suggested deep tissue massage (myofascial 
release) for his bilateral anterior compartment disorder, ice 
massage, stretching exercises, and support stockings under 
limited conditions.  He was to report back as to how his 
lower extremity pain improved.

On a follow-up physiotherapy visit in February 1997, many of 
the prior discharge goals had been achieved.  He had some 
decrease in the frequency and intensity of his shin pain.  He 
reported that his feet were no longer cold and that they did 
not hurt so much in the evenings.  There had been obvious 
improvement in fascial restriction and general improvement in 
range of motion of feet and legs.  He was to continue his 
home stretching, the deep tissue massage program and the use 
of ice.  He was discharged to the home program.

At the hearing held at the RO in February 1997, the veteran 
testified that he continued to do the home therapy program 
for his shins/legs with deep tissue massage, the regular 
icing and stretching schedule, and certain exercises which 
were also low stress to his right knee problems.  Tr. at 5.  
It was pointed out that one diagnosis rendered for the pain 
in the shin areas was anterior compartment syndrome.  Tr. at 
5-6.  

The witnesses testified that the veteran's lower extremity 
problems had impaired his ability to work with horses, 
specifically as a farrier, which he had also been prior to 
service.  In that work, he had had notable deterioration in 
his capacities if one compared his ability to work before 
with his capacity to work since service, as limited by his 
knee and shin problems.  Tr. at 1-3, 6, 9,12-13.  

One of the documents introduced at the hearing was a letter 
from the veteran's brother who indicated that prior to the 
veteran's service, he had been a hunter, rider, farrier and 
sportsman, but that he now not only wears a brace and has 
knee problems but that he also has severe pain, takes 
medications and does not do some activities due to the pain 
caused by the physical pressure of the activities.

On VA examination in September 1997, the veteran reported 
that in October or November 1991, he began to have anterior 
lower leg pain; later, he fell due to the pain.  X-rays had 
shown a stress fracture of the right tibia for which a cast 
had been applied.  He reported continued problems thereafter.  
Although he had had ongoing care including at VA facilities, 
he continued to have bilateral leg pain with a throbbing 
sensation in the legs below the knees.  He said that he 
continued to do his leg exercises in the morning involving 
the legs below the knees, and if he did not, he could not get 
out of bed because of the leg pain.  The veteran stated that 
although he was now back at work shoeing horses, and had been 
doing that since July 1995, he was only able to work several 
hours, 2-3 times per week.  About 2 1/2 weeks before, he had 
gone on a five mile hike and after returning therefrom, he 
could not walk for 2-3 days.  He said that he wore arch 
supports in both shoes; the supports were in place on 
examination.

On examination, in addition to specific right knee problems, 
there was mild to moderate tenderness of the anterior 
compartment of both the right and left lower legs.  In 
addition to findings relevant particularly to the right knee, 
range of motion was with pain at 0 degrees for extension and 
flexion of 112 degrees.  Extension of the left knee was 0 
degrees of flexion with 130 degrees of flexion without pain.  
There was mild tenderness on the medial and inferior aspects 
of both patellae, and tenderness to palpation of the medial 
aspect of the right knee.  

There was a popping sound on movement with manipulation of 
the right knee at about 30 degrees of flexion.  The veteran 
had difficulty squatting because of the right knee pain.  He 
was also noted to have a mild limp favoring the right side.  
The examiner diagnosed chondromalacia of the right knee as 
well as anterior compartment syndrome of the right and left 
legs below the knee.

A clinical record from the Idaho Sports Medicine Institute 
dated in September 1997 refers primarily to the veteran's 
right knee problems and what was felt to be a possible 
patellar cruciate ligament tear with patellofemoral pain but 
no specific findings with regard to the shin complaints or 
findings.

Analysis

Initially, the Board finds that the veterans claim for 
entitlement to an increased evaluation for bilateral anterior 
compartment syndrome is well grounded within the meaning of 
38 U.S.C.A. § 5107(a); that is, a plausible claim has been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veterans assertions concerning the severity of 
his bilateral shin disability, [however described, as 
discussed further above and below], to the extent that they 
are within the competence of a lay party to report, are 
sufficient to conclude that his claim for an increased rating 
for this disability is well grounded.  King v. Brown, 5 Vet. 
App. 19 (1993).

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

In this case, as noted above, bilateral anterior compartment 
syndrome is synonymous with a variety of other terms, i.e., 
stress fractures, shin splints, posterior tibial tendinitis, 
pre-tibial stress syndrome or periostitis of right and left 
tibias.  

In this case, since there is a Diagnostic Code which is 
specifically directed to one of those differential diagnoses, 
it probably makes as much sense as not to utilize it, namely 
Diagnostic Code 5022.  

However, it makes virtually no practical difference since 
that provision (5022) in turn requires that the rating be 
assigned based on functional impairment as is degenerative 
arthritis.  In that case, there are several alternatives for 
identifying the appropriate rating when there is measurable 
limitation of motion, in which case such collateral elements 
would be brought into play pursuant to judicial mandates such 
as in DeLuca in addressing periodic and episodic flare-ups.  

However, in this case, on recent examinations and outpatient 
records, and with comparative reference to all of the 
numerous codes cited above with regard to limitation of 
particular portions of the lower extremities, there is 
nonetheless, no demonstration of identifiable limitation of 
motions with or without pain which is to such an extent as to 
be considered compensable under any of the several 
alternative schedular criteria set forth above for motions of 
the lower extremities.  

Accordingly, the most responsible remaining alternative is to 
rate the disability by comparison to impairment of the tibia 
and fibula, when there is malunion.  Pursuant to regulations 
and judicial mandates, this too requires the application of 
38 C.F.R. §§ 4.40, 4.45 and 4.59 including as deals with 
ratings to incorporate the symptoms one of which is pain.  

In this case, given the pain on movements, though not 
individually compensable under any of the given criteria 
identified above, the Board finds on the other hand that the 
veteran's symptoms are not negligible and cannot be dismissed 
as trifling in the context of his everyday impairments.  They 
are most easily comparable to slight knee or ankle 
disability, in each leg, and accordingly, a 10 percent rating 
is warranted for each lower extremity.  





However, the disability, previously manifested by sensory 
diminution and a feeling of coolness, etc., has apparently 
improved with diligent therapy, and at present, it is no more 
than slight.  Symptoms do not more nearly approximate 
moderate knee or ankle disability, and an evaluation in 
excess of 10 percent for either lower extremity is not 
warranted.  38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5022.

The veterans bilateral anterior compartment syndrome or 
tibial periostitis has not rendered his disability picture 
unusual or exceptional in nature.  While some diminution in 
the ability to work as a farrier has been reported, the 
disability has not been shown to markedly impair his ability 
to work and has not required frequent inpatient care, thereby 
precluding assignment of an increased evaluation or 
evaluations on an extraschedular basis.  38 C.F.R. 
§ 3.321(b)(1).


ORDER

Entitlement to an increased (compensable) evaluation of 10 
percent for left anterior compartment syndrome or tibial 
periostitis granted, subject to the regulations governing 
payment of monetary awards.

Entitlement to an increased (compensable) evaluation of 10 
percent for right anterior compartment syndrome or tibial 
periostitis is granted, subject to the regulations governing 
payment of monetary awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
